corpus and whose application for the writ is denied, may appeal . . . the
                judgment of the district court"). Accordingly, we
                            ORDER this appeal DISMISSED.




                                                               PiekA th,        J.
                                                   Pickering



                                                   ParragtAirre


                                                                                 J.
                                                   Saitta



                cc: Hon. Nancy L. Porter, District Judge
                     Gary D. Woodbury
                     Attorney General/Carson City
                     Elko County District Attorney
                     Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A